Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 8, 10, 15, 19, 27, 31-34, and 39-46 are currently pending and being examined.
Information Disclosure Statement
The foreign reference WO2018075074 cited in the IDS dated 10/19/2021 was not attached to application, therefore was not considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5, 8, 10, 15, 19, 27, 31, 32, 33, 34, and 39-46, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method of killing carcinoma cells, treating a carcinoma, preventing recurrence of a carcinoma or decreasing tumor burden, comprising administering an 
Dependent claim 9 provide partial antigen binding protein structure, wherein the NEO-201 antigen binding protein comprises at least one, two, three, four, five or all six of the CDR sequences contained in SEQ ID 28 and 29, or comprises variable domain sequences that are at least 90% identical to either of heavy and light chain variable domain SEQ ID Nos 38 and 39. Thus, this claim identify the NEO-201 antibody by partial structure, wherein the NEO-201 antibody comprises a broad genus of variants having up to a 10% sequence discrepancy from any of SEQ ID 28, 29, 38 and 39 and only partial sequences of the CDR sequences in SEQ ID 28 and 29. 
With regards to the NEO-201 antibody, the instant specification discloses:
 [91]  "NEO-201 antibody" refers to an antibody containing the heavy and light chains of SEQ ID NOs: 28 and 29 or the variable regions optionally together with the constant regions contained therein, as well as fragments and variants thereof. Such variants include sequences 18 containing one, two, three, four, five or preferably all six of the CDR sequences contained in SEQ ID NO: 28 and SEQ ID NO: 29, i.e., the heavy chain CDRI of SEQ ID NO: 32, the heavy chain CDR2 of SEQ ID NO: 33, the heavy chain CDR3 of SEQ ID NO: 34, the light chain CDR1 of SEQ ID NO: 35, the light chain CDR2 of SEQ ID NO: 36, and the light chain CDR3 of SEQ ID NO: 37. Said antibody may be humanized. Said antibody may be expressed containing one or more leader sequences, which may be removed during expression and/or processing and secretion of the antibody. Said antibody may be presented in a monovalent, bivalent, or higher 

Thus, the claims encompass a vast genus of sequence variants of an “NEO-201 antibody” and the specification discloses only a single exemplary species of a NEO-201 antibody that comprises heavy and light chain variable region SEQ IDs NOs 28 and 29, or heavy and light chain SEQ ID NOs 38 and 39, or all six CDR SEQ ID NOs 32-37, and functions to treat cancer, as claimed. The specification fails to disclose any other structural sequences required of a NEO-201 antibody to possess the function of treating cancer. The specification fails to disclose any variants of a NEO-201 antibody comprising up to a 10% sequence discrepancy from SEQ ID NOs 28, 29, 38 and 39, or comprising less than all six CDR SEQ ID NOs: 32-37. 
To provide adequate written description and evidence of possession of the claimed NEO-201 antibody genus, the instant specification can structurally describe representative NEO-201 antibodies that treat a carcinoma, prevent recurrence of a carcinoma or decrease tumor burden, or describe structural features common to the members of the genus which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. 
Although Applicants may argue that it is possible to screen for NEO-201 antibodies that bind to CEACAM proteins and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future binding proteins or antibodies yet to be discovered that may function as claimed. The CEACAM antigen provides no information about the structure of an antibody or protein that binds to it and treats cancer.
In this case, the only factor present in the claims is a recitation of the protein function: “treating a carcinoma, preventing recurrence of a carcinoma or decreasing tumor burden”. The claims broadly encompass any protein that functions to treat cancer, prevent recurrence of a carcinoma or decrease tumor burden. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only a single exemplary antibody that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. Other than for an antibody comprising all six CDR SEQ ID NO’s 32-37 contained in variable domain SEQ ID NO 28 and 
With regards to variants having up to 10% sequence discrepancy from SEQ ID NOs:28, 29, 38 or 39, Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered and still maintain NEO-201 binding function and treat carcinomas, prevent recurrence of a carcinoma or decrease tumor burden. The instant claims attempt to claim every protein that would achieve a desired result, wherein the instant specification does not describe sufficient representative examples to support the full scope of the claims because the instant specification discloses a single exemplary an NEO-201 antibody that treats carcinomas. Given the well-known high level of polymorphism of binding proteins and antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of “NEO antibodies” or variants of SEQ IDs NOs 28, 29, 38 and 39 required to practice the claimed methods. Therefore, one could not readily envision members of the broadly claimed genus.
Given the lack of representative examples to support the full scope of the claimed NEO-201 antibody required to practice the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the proteins or variable domains or CDRs that provide NEO-201 binding function and cancer-treating function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of NEO-201 antibody that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: Amend the claims to recite the structure critical to the NEO-201 antibody function, that is, a NEO-201 antibody comprising all six heavy and light chain CDRs SEQ ID NOs: 32-37, or comprising both the heavy and light chain variable domain SEQ IDs 28 and 29.

Claims 1, 5, 8, 10, 15, 19, 27, 31, 32, 33, 34, and 39-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claim recites a method of preventing recurrence of a carcinoma comprising administering an effective amount of a NEO-201 antibody to a patient in need thereof. The specification does not provide any examples of a NEO-201 antibody preventing the recurrence carcinoma. A search of relevant art, does not reveal any demonstration that NEO-201 antibody prevents recurrence of carcinoma. The specification lacks the critical steps necessary in presenting some type of predictable response in a population of hosts deemed necessary to prevent the recurrence of carcinomas. Reasonable guidance with respect to preventing any disease relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of carcinomas. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 34 depends from claim 33 and recites the limitation “…(c) said cytokine agonist comprises an IL-15 agonist or an IL-15 super-agonist; (d) wherein said cytokine agonist comprises a complex consisting of an IL-15 mutant (IL-15N72D) bound to an IL-15 receptor alpha/IgG1 Fc fusion protein; or (e) said cytokine agonist comprises ALT-803.” There is insufficient antecedent basis for these limitations in the claims because claim 33 does not recite the method of using a cytokine agonist. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is indefinite in the use of all expression in parenthesis in that is not clear whether these recitations are intended to be part of the claim or not. Additionally, regarding claim 10, all the phrases “e.g.” (“for example”) render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. 

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 recites the effective dosage of NEO-201 antibody is “Reduced compared to treatment with the NEO-201 antibody alone without said cytokine agonists.” The claim is unclear with regards to what the starting dosage of NEO-201 is and what the reduced amount of dosage is. There is no frame of reference or relativity provided to determine under what conditions and in what subject the “effective dosage” is that “reduced” when compared to NEO-201 antibody treatment alone with no cytokine agonist. The scope of the claimed “effective dosage” that is “reduced” is unclear. Given the above reasons, the metes and bounds of the claims cannot be determined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 27, 42 and 46, are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Neuman et al (2016) (Identification of target and cytotoxicity of novel and monoclonal antibody NEO-201 in ovarian and uterine cancer subtypes, Gynecologic Oncology, Vol 141, June 2016). 
Regarding claims 1, 15, 27, 42 and 46, Neuman teaches administering the NEO-201 humanized novel monoclonal antibody that targets CEACAM-5 and CEACAM-6 effective to treat patients having uterine and ovarian cancers. Neuman teaches the tumor-specific cytotoxicity of NEO-201 alone and in combination with interleukin 2 (IL-2) stimulated human peripheral blood mononuclear cells (PBMC). (Abstract, Methods, and Conclusion) 

Claims 1 and 40-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arlen 2017 (The Discovery and Development of Novel Monoclonal Antibodies Targeting Neoantigens”, Precision Biologics Feb 2017).
Regarding claims 1, 41, 44, and 45, Arlen teaches the method of treating cancer in a patient comprising administering to the patient an effective amount of NEO-201 or h16C3, wherein the patient has colon, pancreatic, ovarian, stomach, lung, breast or uterine cancer. (Slides 3, 26-31, and 36) 

Claims 1, 31-34, and 40-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones  (WO2018218230A1), claiming priority to May 26, 2017. 
Regarding claims 1, 31-33, Jones teaches the method of treating cancer in a subject comprising administering to the subject an effective amount of a cytokine agonist, interlukein-15 superagonist (IL-15N72D), NEO-201 antibody and an immune checkpoint inhibitor to treat colorectal, lung, pancreas, uterine, ovarian, stomach and breast cancer. 

Conclusion
Claims 1, 5, 8, 10, 15, 19, 27, 31, 32, 33, 34, and 39-46 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642